IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-250-CR


THOMAS SHEARS,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 00911731, HONORABLE MACE B. THURMAN, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for burglary.  Punishment was assessed at
confinement for 10 years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  February 12, 1992
[Do Not Publish]







February 12, 1992




Mr. Michael R. Maguire
1603 Shoal Creek Boulevard
Austin, Texas  78701

Honorable Ronald Earle
District Attorney
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767

					Re:	No. 3-91-250-CR--Thomas Shears v. The
State of Texas  (t/c no. 0911731)

Counsel:

You are hereby notified that appellant's motion to dismiss appeal in the above cause was this day
submitted and granted.  The appeal is dismissed on appellant's motion.

A copy of this Court's opinion and judgment are enclosed in accordance with Rule 91, Texas
Rules of Appellate Procedure.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Mace B. Thurman, District Judge
	Ms. Amalia Rodriguez-Mendoza, District Clerk

MR. MICHAEL R. MAGUIRE
1603 SHOAL CREEK BOULEVARD
AUSTIN TX  78701
HONORABLE RONALD EARLE
DISTRICT ATTORNEY
TRAVIS COUNTY COURTHOUSE
P. O. BOX 1748
AUSTIN TX  78767